IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


OCWEN LOAN SERVICING, LLC,                  : No. 298 EAL 2018
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
DEBORAH AND MARK LEWIS,                     :
                                            :
                    Petitioners             :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of January, 2019, the “Pursuant to Pennsylvania Rule

2501(a), Appellant Request Leave for Post Trial Submission Communication” and Petition

for Allowance of Appeal are DENIED.